                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RYSTA       LEONA    SUSMAN,     Both
Individually and as Legal Guardian of
Shane Allen Loveland; and JACOB                                8:18CV127
SUMMERS,

                   Plaintiffs,                                   ORDER

     vs.

THE GOODYEAR         TIRE        &   RUBBER
COMPANY,

                   Defendant.


    To assist counsel in preparation for trial, the Court advises them of the following:

    IT IS ORDERED:

    1. Ten days have been set aside for the trial of this case. Trial will commence on

       March 17, 2020, and may continue through March 18, 19, 20, 23, 24, 25, 26,

       27, and 30. The Court’s criminal trial docket resumes on March 31, 2020. To

       ensure that the matter is fully submitted to the jury no later than the close of the

       day on March 30, 2020, the parties will be allotted twenty-two and one-half

       (22.5) hours per side. This time may be used by counsel for voir dire, opening

       statements, direct examination, cross examination, closing arguments, and any

       argument on objections. If any party is late or the Court must wait for a witness,

       the time spent waiting will be deducted against the late party or the party

       seeking to offer the witness. Any time used by the Court for voir dire or the

       reading of jury instructions will not count against the parties. The official time

       will be kept by the Courtroom Deputy.
2. A jury of twelve, with no alternates, will be selected. The trial will continue

   despite any jury attrition. A unanimous verdict will be required, unless the

   parties later stipulate to a less-than-unanimous verdict.

Dated this 27th day of February, 2020.


                                         BY THE COURT:

                                         s/Laurie Smith Camp
                                         Senior United States District Judge
